DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 3 to add the language “when the tape roll is loosened” and has pointed to paragraphs 34 and 36 of the specification to suggest that the language is definite.  However, the structure of the amended claims is still unclear.  The claims and specification recite that the tape receiving part is provided at a bottom surface of the first member and receives the tape dropping from the first member when the tape roll is loosened.  However, Figs. 10-13, directed to these structures appears to show this as an impossibility.  The loosening of the tape roll may cause dropping of the portion 411 per the specification in paragraphs 34.  However, the portion 427 being the tape receiving part is provided on a bottom surface of the first member 415 and would be below a solid portion member 415.  The 411 does not appear capable of passing through the solid portions of the member 415, so the dropping might occur at the holes seen in Fig. 11 or upon the tape 411 passing beyond the circumferential edge of the element 415.  In either case, the tape receiving part 415 could be below and covered by the solid and flat portions of the member 415 and distal from separated tape 411 at this portions.  Even in light of the specification, the scope of this limitation appears to be indeterminate given the contradictions established above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Britsom et al. (US PG Pub 2012/0057917).
For claim 1:  Van Britsom et al. teaches an accommodation body (Fig. 9) comprising: a tape roll accommodation part 7 in which a tape roll 7 on which a tape to be fed to a tape printing apparatus is wound is accommodated (see Fig. 9); a wall part 12 that is provided with a tape discharge port from which the tape fed from the tape roll is to be discharged (see Fig. 9, top right corner where tape 7 leaves the tape cassette) and a cartridge accommodation part 26a, 26b in which a ribbon cartridge 26a, 26b that has an ink ribbon and is to be installed in the tape printing apparatus while retaining the tape fed from the tape roll is accommodated (see Title, see Fig. 4a, 4b, paragraphs 19-20).  The added recitation that “the accommodation body is provided out of the tape printing apparatus when the tape is fed from the tape roll to the 
For claim 2:  Van Britsom et al. teaches the accommodation body according to claim 1, wherein the cartridge accommodation part 26a, 26b is provided between the tape roll accommodation part 7 and the tape discharge port (in wall 12, evident in Fig. 9 that the cartridge provision part is between the tape roll and the discharge port).
For claim 6:  Van Britsom et al. teaches the accommodation body of claim 1 wherein the cartridge accommodation part is provided with a cartridge retention part that retains the ribbon cartridge (see Fig. 9, any supporting structures including rotating shafts facilitate retention of the ribbon cartridge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Britsom et al. (US PG Pub 2012/0057917) in view of Roser (US Patent 4,073,231).
2 including a tape roll accommodation part 7 (see Figs. 4a and 9) in which a tape roll 7 on which a tape to be fed to the tape printing apparatus is wound is accommodated, a wall part 12 on which a tape discharge port (see Fig. 9, top right corner where the tape leaves the cassette) from which the tape fed from the tape roll 7 is to be discharged is provided, and a cartridge accommodation part (see Fig. 9, where ribbon generally referenced by 26a, 26b is provided) in which a ribbon cartridge (see paragraph 9, the ribbon spools, the ribbon cartridge can be considered the entire portion of the tape cassette extending on a latitudinal strip including the elements 26a, 26b in Fig. 9) that has an ink ribbon 26a, 26b and is to be installed in the tape printing apparatus (as seen in Fig. 4b) is accommodated, the ribbon cartridge being capable of retaining the tape fed from the tape roll (see Fig. 9, the region including the opening for the print head seen in Fig. 9 being considered the ribbon cartridge portion of the tape cassette of Fig. 9, the tape fed out of the roller 7 is retained for printing in this region).  Van Britsom et al. does not teach that the accommodation body is provided out of the tape printing apparatus when the tape is fed from the tape roll to the tape printing apparatus.  However, Roser teaches providing the roll of tape 16 outside of the printing apparatus 21, 22(see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Van Britsom et al. to provide the tape roll holder to house the tape roll in the position as shown in Roser relative to the printing apparatus, thereby being outside of the printing apparatus and feed the tape into the printing apparatus as taught by Roser for the purpose of accommodating larger rolls of tape.

For claim 8:  The combination of Van Britsom et al. and Roser teaches the tape printing system according to claim 7, and Roser teaches a coupling member 14 that couples the tape printing apparatus 10 and the accommodation body 15 (see Fig. 1, in combination, the roll 16 on shaft 15 is furnished as a roll accommodating cassette) to each other.
Conclusion
Response to Arguments
Applicant's arguments filed on September 9, 2021 have been fully considered but they are not persuasive.  Applicant argues that the cassette of Van Britsom is located within the label printer and thus the amended claim is distinguished from the prior art.  However, the positioning of the cassette cannot serve to distinguish the recited apparatus from the prior art since the claims can only be distinguished from the prior art by structure and the scope of claims 1-6 are only inclusive of the positively recited accommodation body.  Additionally, claim rejections have been presented under 35 U.S.C. 103 for these claims.  Regarding claims 7 and 8, the amendment does overcome the prior art since the claims are directed to the tape printer.  However, the newly applied Roser reference teaches providing a tape printing roll outside of a tape printing apparatus and has been combined with Van Britsom to teach a cassette type housing having the same.
Regarding the rejections under 35 U.S.C. 112, an amendment was made and the remarks only point to sections of the specification to attempt to clarify the indefiniteness of the claims.  The rejection is maintained for the reasons stated in the above section of this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853